Citation Nr: 0213685	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  97-17 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to February 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran was afforded a personal hearing before the 
RO in June 1997.  This case was previously before the Board 
and was remanded in September 1998.

It is noted that, when this case was previously before the 
Board, the veteran had no designated representative.  
Thereafter, in January 2000, the RO received an executed VA 
Form 21-22, Appointment of Veterans Service Organization as 
Claimant's Representative, from the veteran which showed that 
he had elected to have the Disabled American Veterans serve 
as his accredited representative.


FINDING OF FACT

The veteran's asbestosis is not related to his period of 
active duty service.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 and Supp. 2002); 38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical and personnel 
records, VA medical records, a VA examination report, private 
treatment records, and records from the Social Security 
Administration.  The record also includes military records 
which document the veteran's exposure to asbestos during his 
period of active duty.  Additionally, as the record shows 
that the veteran has been afforded a VA examination, with an 
etiology opinion, in connection with his claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision, statement of the case, supplemental 
statements of the case, and Board remand have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Additionally, the record 
shows that, by an April 2002 letter, the veteran was advised 
of the provisions of the new VA regulations regarding the 
timing and scope of VA assistance, including the type of 
evidence necessary to substantiate his claims for service 
connection as well as the types of evidence VA would assist 
him in obtaining.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Although the April 2002 letter was issued in 
connection with claims which are unrelated to the present 
appeal, the information included in that letter nevertheless 
adequately notified the veteran of the provisions of the 
VCAA.  The Board therefore finds that the notice requirements 
of the new law and regulation have been met.

With respect to asbestos-related claims, it must be 
determined whether the claim-development procedures 
applicable to such claims have been followed.  See Ashford v. 
Brown, 10 Vet. App. 120 (1997) (while holding that the 
veteran's claim had been properly developed and adjudicated, 
the court indicated that the Board should have specifically 
referenced the Department of Veterans Benefits Circular (DVB 
Circular) and discussed the RO's compliance with the 
Circular's claim-development procedures).  With such claims, 
the RO must determine whether or not military records 
demonstrate evidence of asbestos exposure during service, 
develop whether or not there was pre-service and/or post-
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind pertinent 
latency and exposure information.  M21-1, Part VI, 
7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).  In this 
case, the record shows that the RO complied with these 
procedures.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim, has notified the claimant of the 
information and evidence necessary to substantiate the claim, 
and has verified compliance with the DVB Circular's asbestos-
related claims development procedures.  Consequently, the 
case need not be referred to the claimant or the claimant's 
representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the claimant.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In McGinty v. Brown, 4 Vet. App. 428 (1993), the Court, 
noting the absence of specific statutory or regulatory 
guidance regarding claims for residuals of asbestos exposure, 
observed that some guidelines for compensation claims based 
on asbestos exposure were published in DVB Circular 21-88-8, 
dated May 11, 1988.  The DVB Circular was subsequently 
rescinded but its basic guidelines are now found in Veterans 
Benefits Administration (VBA) Adjudication Procedure Manual 
M21-1 (M21-1), Part VI, para. 7.21 (January 31, 1997).

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV-
3 (January 31, 1997); see also Ennis v. Brown, 4 Vet. App. 
523 (1993).  It is noted that persons with asbestos exposure 
have an increased incidence of bronchial, lung, 
pharyngolaryngeal, gastrointestinal, and urogenital cancer, 
and that the risk of developing bronchial cancer is increased 
in current cigarette smokers who had asbestos exposure.  Id.

It is also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease, that an asbestos-related 
disease can develop from brief exposure to asbestos, and that 
there is a prevalence of asbestos-related disease among 
shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1, Part VI, 7.21(b), p. 7-
IV- 3 (January 31, 1997).

More recently the Court has held that "neither MANUAL M21-1 
nor the CIRCULAR creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure of asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 
(1999); see also, Nolen v. West, 12 Vet. App. 347 (1999); 
VAOGCPREC 4-2000.

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had asbestos exposure during 
service; (2) whether he has a current asbestos related 
pulmonary disability; and, if so, (3) whether the current 
disability is etiologically related to the alleged asbestos 
exposure during service.

The veteran served on active duty from March 1952 to February 
1956, including service at the Marine Corps Supply Annex in 
Barstow, California.  His service medical and personnel 
records do not show asbestos exposure; however, these records 
note that his related civilian occupation and military 
occupational specialty was sheet metal worker.  Additionally, 
records from the United States Marine Corps, Office of 
General Counsel, include an Asbestos Activity Summary of the 
Marine Corps Logistics Base in Barstow, California, which 
confirms that the veteran may have been exposed to asbestos 
while serving at this location.  

The evidence also demonstrates that the veteran has had many 
years of asbestos exposure prior to and after service.  
Specifically, a January 1991 Medical Report in connection 
with evaluation of the veteran for the presence or absence of 
asbestos related disease, notes that the veteran began 
working as a sheet metal worker in 1947 at the age of 14.  He 
was initially involved in tearing out old coal fire asbestos 
containing furnaces.  In this environment, the veteran was 
regularly exposed to dusts associated with sawing asbestos 
material.  This examination report further notes that, from 
1952 to 1956, the veteran was in the United States Marine 
Corps where he was a heavy machine operator and had no known 
exposure to airborne asbestos material.  The Medical Report 
also states that, from 1956 to the date of examination, the 
veteran resumed work on residential and commercial 
construction as a sheet metal worker with nearly daily 
exposure to airborne asbestos material until 1980 and 
intermittently thereafter.  It is also noted that the veteran 
smoked cigarettes at the rate of two packages per day from 
1947 to 1990 and subsequently at the rate of one-half pack 
per day.  

Similarly, a May 1995 report of psychiatric examination notes 
that, at the insistence of his father, the veteran dropped 
out of school after the 8th grade and went to work with a 
sheet metal company.  It is also noted that, with the 
exception of his period of military service, the veteran 
remained in this occupation until he became physically 
disabled.  

During his June 1997 personal hearing at the RO as well as 
subsequent statements dated in January 1998 and January 1999, 
the veteran reported that, while stationed in Barstow, 
California, he was exposed to asbestos while working in the 
warehouses and removing heating and ductwork in the housing 
areas.  These statements also reflect the veteran's belief 
that he had minimal to no asbestos exposure after service.  
The veteran testified that he usually worked in residential 
basements where he had no exposure.  He also reported that, 
after his separation from service, companies were recognizing 
the dangers of asbestos and were cutting back on the use of 
this material.

Having determined that there is evidence to suggest that the 
veteran was exposed to asbestos prior to, during, and 
subsequent to service; the Board moves to the discussion of 
whether the veteran has a current asbestos related pulmonary 
disability.  In this regard, it is noted that veteran's 
service medical records do not contain any reference to a 
lung disorder, including asbestosis.  Moreover, radiologic 
studies of the veteran's chest, dated from 1952 to 1956, were 
consistently negative.  Additionally, the veteran has 
testified that he did not have a lung disorder during service 
and that his initial screening for asbestosis was in the late 
1970's.

Private medical records, in connection with treatment for an 
unrelated disorder, include a radiology examination report, 
dated on March 1, 1983, which reflects a diagnosis of 
bilateral lower lobe infiltrate.  A subsequent radiology 
examination performed on the following day shows a diagnosis 
of improving infiltrate in both lower lobes and notes that 
endotracheal tube had been removed.  

Records from the Social Security Administration include a 
July 1995 Disability Determination and Transmittal which 
notes that the veteran became disabled in February 1994 due 
to asbestosis as a primary diagnosis and affective (mood) 
disorder as a secondary diagnosis.  An Explanation of 
Determination notes that the veteran underwent examination by 
a pulmonary specialist in February 1994.  A report of this 
examination notes that the veteran was a retired sheet metal 
worker who had been active in the trade from 1959 to one 
month prior to the examination.  This report includes the 
examiner's comment that the exposure history, pleural 
changes, parenchymal opacities, crackles on exam, and the 
decreased DLCO (Diffusion Capacity of the Lung for Carbon 
Monoxide) are consistent with asbestosis and that because of 
these findings, the veteran was at increased risk to develop 
such asbestos related problems as debilitating parenchymal 
asbestosis or lung cancer.  VA treatment records, dated form 
September 1996 to February 2000, reflect that X-ray studies 
of the veteran's chest revealed hyperinflated lungs and 
calcified pleural plaques in both bases.  

A March 1999 report of VA respiratory examination notes that 
the examiner reviewed the veteran's extensive medical records 
and includes diagnoses of COPD (chronic obstructive pulmonary 
disease) and asbestosis.  Exposure to asbestos for many years 
was noted.  This examination report also includes the opinion 
of the examiner that physical examination of the veteran as 
well as X-ray and pulmonary function testing were consistent 
with obstructive airways disease and asbestosis.  

Having determined that the veteran had asbestos exposure 
prior to, during, and after service and that he has a current 
asbestos related pulmonary disability, it must be determined 
whether the current disability is etiologically related to 
the veteran's alleged asbestos exposure during service.  In 
this regard, the Board notes that the March 1999 report of VA 
respiratory examination includes the opinion of the examiner 
that it is impossible to retrospectively determine with 
complete accuracy where the veteran's asbestos exposure 
occurred and to what degree each contributed to his 
asbestosis.  However, the examiner notes that various 
statements in the veteran's record suggest that he had 
significant exposure to asbestos prior to his military 
service and he may have had some exposure during his period 
of service.  Accordingly, the examiner concludes that the 
development of the veteran's disease was most likely to have 
occurred from asbestos exposure while not in the service.

The first medical evidence of asbestosis is from 1994, 
decades after service.  However, based on examination of the 
veteran and review of his medical records to include his 
history of asbestos exposure, the opinion of a medical 
specialist is that the development of the veteran's disease 
was most likely to have occurred from asbestos exposure while 
not in the service.  Moreover, upon examination in January 
1991 and February 1994, private physicians note the veteran's 
history of asbestos exposure and are either silent with 
respect to such exposure during service or state that there 
was no known exposure at this time.  

In view of the above, the Board finds that the preponderance 
of the competent evidence is against the veteran's claim.  It 
appears clear that the veteran had exposure to asbestos for 
many years, prior to, during, and after service.  However, a 
trained medical examiner, after reviewing the record showing 
a history of asbestos exposure for many years, offered an 
opinion that the veteran's asbestos-related disability most 
likely was due to exposure while not in the military.  Such 
an opinion appears to be supported by the overall evidence, 
and there is no persuasive competent evidence to the 
contrary.  

The Board acknowledges the veteran's belief in a causal 
connection between his current asbestosis and his asbestos 
exposure during military service; however, as a layman, the 
appellant is not qualified or competent to render opinions as 
to medical diagnoses, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The record shows that a 
trained medical examiner has examined the veteran and 
reviewed the claims file, but was unable to find a basis for 
linking findings of current asbestos related pulmonary 
disability to the veteran's period of military service. 

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence to otherwise permit 
favorable action on the veteran's claim.  38 U.S.C.A. § 
5107(b).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

